DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Agiwal (US 2019/0037605 A1).
Regarding claim 1,  Agiwal discloses a method for performing, by a user equipment (UE), random access procedure in wireless communication system, the method comprising:
initiating, by a first radio resource control (RRC) layer of the UE, a first random access procedure for system information (SI) request (par.[0412] which discloses that the UE has initiated an random access System-Information Request, wherein the SI-Request can be performed in a 2-step RACH or a 4-step RACH. The office notes that the 4-step RACH comprises the MSG3. The office further notes that the RRC layer of the UE is responsible for RRC transmitting RRC signaling such SI-Request in MSG3, 
providing, by a medium access control layer (MAC) layer of the UE to a (PHY) layer of the UE, a first message 3 for the first random access procedure, wherein the first message 3 includes an SI request (par.[0412] describes the UE initiates a random access System-Information request, wherein the message can be a 2-step MSG1 or a 4-step MSG3. Par.[0414] describes the transmission of messages on a protocol stack as it pertains to the transmission of RRC-Resume or ConnectionRequest, however, it is well-known that the NAS, RRC, PDCP, MAC, and PHY layers work in concert as signalling is passed up and down the stack where each layer forwards information down the stack to the physical layer for transmission over a physical medium to be received at a receiving device such as an core network node such as an MME, or access node such as a eNodeB. Thus, the office is providing Official Notice of the protocol stack that has been amended into the claims, also see for example Chawla et al. (US 2014/0051476 A1) par.[0040] and fig.3 which describe the protocol stack and has been known to be included in User Equipment (UE) Devices at least as far back as the 2G era. Again, the office notes that Chawla is being used as an example to show the well-known protocol stack)
transmitting, by the PHY layer of the UE to a base station, the first message 3 for the first random access procedure (par.[0414] discloses that the RRC of the UE has initiated transmission of the SI request. As discussed above, the SI request from RRC would be transmitted down the protocol stack to the physical layer for transmission over a physical medium);

stopping, by the RRC layer of the UE, the initiated first random access procedure, after transmitting the first message 3 for the first random access procedure (par.[0414] which recites, in part, “RRC in UE inform lower layers (i.e., MAC) to terminate transmission of SI request.”)
initiating, by the RRC layer of the UE, a second random access procedure for the state transition to the RRC connected state, by submitting a state transition request message to the MAC layer of the UE (par.[0413] discloses starting the connection request and prioritizing the connection request over the SI Request. Also, par.[0414] which recites, in part, “par.[0414] which recites, in part, “RRC in UE inform lower layers (i.e., MAC) to terminate transmission of SI request. RRC submits RRC connection request/RRC connection resume request to lower layer for transmission.”).
providing, by the MAC layer of the UE to the PHY layer of the UE, a random access preamble for the second random access procedure (par.[0414 – 0415] describes in the MSG3 scenario that the UE will send the message connection/resume in MSG 3 during random access procedure, and then the SI-Request will be transmitted 
transmitting, by the PHY layer of the UE to the base station, the random access preamble for the second random access procedure (par.[0415] which recites, in part, “During the ongoing random access procedure connection request/connection resume request is transmitted. SI request is transmitted after setting up the connection.” That is, the UE must transmit the MSG3 over the PHY-Layer so that base station can process the connection request).
Regarding claims 2 and 8, the disclosure Agiwal teaches wherein the UE is in one of radio resource control (RRC) inactive state or RRC idle state (par.[0411] which discloses the connection request is sent from a UE in an inactive state).
Regarding claims 3 and 9, the disclosure of Agiwal teaches wherein the state transition is triggered by transmitting a RRC connection request message or a RRC connection resume message (par.[0411 and 0413] discloses the stopping the SI-Request in favor of the RACH Connection Request).
Regarding claims 4 and 10, the disclosure of Agiwal teaches wherein the state transition is a transition from RRC idle state to RRC connected state (par.[0411 – 0413] which discloses the transition from an idle to a connected state).
Regarding claims 5 and 11, the disclosure of Agiwal teaches wherein the state transition is a transition from RRC inactive state to RRC connected state (par.[0411 – 0413] discloses that the UE is in an idle or inactive state).
Regarding claims 6 and 12, the disclosure of Agiwal teaches wherein the initiating the second random access procedure includes transmitting a message indicating the state transition to a network (par.[0411 - 0413] discloses the 2-Step connection request or resume RACH procedure or the 4-step RACH, wherein the connection request or resume is preferred over the RACH SI-Request).
Regarding claim 7, the disclosure of Agiwal a user equipment (UE) in a wireless communication system, the UE comprising: 
a transceiver for transmitting or receiving a radio signal; and 
a processor coupled to the transceiver, the processor configured to: 
initiating, by a first radio resource control (RRC) layer of the UE, a first random access procedure for system information (SI) request (par.[0412] which discloses that the UE has initiated an random access System-Information Request, wherein the SI-Request can be performed in a 2-step RACH or a 4-step RACH. The office notes that the 4-step RACH comprises the MSG3. The office further notes that the RRC layer of the UE is responsible for RRC transmitting RRC signaling such SI-Request in MSG3, see e.g. par.[0414] which recites, in part, “In one implementation, RRC has initiated transmission of SI request.”);
providing, by a medium access control layer (MAC) layer of the UE to a (PHY) layer of the UE, a first message 3 for the first random access procedure, wherein the first message 3 includes an SI request (par.[0412] describes the UE initiates a random Official Notice of the protocol stack that has been amended into the claims, also see for example Chawla et al. (US 2014/0051476 A1) par.[0040] and fig.3 which describe the protocol stack and has been known to be included in User Equipment (UE) Devices at least as far back as the 2G era. Again, the office notes that Chawla is being used as an example to show the well-known protocol stack)
transmitting, by the PHY layer of the UE to a base station, the first message 3 for the first random access procedure (par.[0414] discloses that the RRC of the UE has initiated transmission of the SI request. As discussed above, the SI request from RRC would be transmitted down the protocol stack to the physical layer for transmission over a physical medium);
receiving, by the RRC layer of the UE from a non-access stratum (NAS) layer of the UE, a request of state transition to an RRC connected state (par.[0414] which recites, in part, “While RRC is waiting for SI request acknowledgement from lower layers, RRC connection request/resume request is triggered (e.g., based on indication from higher layer).” That is, the disclosure teaches that the RRC layer receives from 
stopping, by the RRC layer of the UE, the initiated first random access procedure, after transmitting the first message 3 for the first random access procedure (par.[0414] which recites, in part, “RRC in UE inform lower layers (i.e., MAC) to terminate transmission of SI request.”)
initiating, by the RRC layer of the UE, a second random access procedure for the state transition to the RRC connected state, by submitting a state transition request message to the MAC layer of the UE (par.[0413] discloses starting the connection request and prioritizing the connection request over the SI Request. Also, par.[0414] which recites, in part, “par.[0414] which recites, in part, “RRC in UE inform lower layers (i.e., MAC) to terminate transmission of SI request. RRC submits RRC connection request/RRC connection resume request to lower layer for transmission.”).
providing, by the MAC layer of the UE to the PHY layer of the UE, a random access preamble for the second random access procedure (par.[0414 – 0415] describes in the MSG3 scenario that the UE will send the message connection/resume in MSG 3 during random access procedure, and then the SI-Request will be transmitted after the initial access is performed. In contrast, the MSG1 in a 2-step RACH, the first MSG1 with SI-Request is stopped, and the MSG1 with Connection/Request is sent, and the SI-Request is never transmitted. As opposed to MSG3 wherein the SI-Request is stopped an in turn a MSG3 with Connection/Request is transmitted to establish a 
transmitting, by the PHY layer of the UE to the base station, the random access preamble for the second random access procedure (par.[0415] which recites, in part, “During the ongoing random access procedure connection request/connection resume request is transmitted. SI request is transmitted after setting up the connection.” That is, the UE must transmit the MSG3 over the PHY-Layer so that base station can process the connection request).
Regarding claim 13, the disclosure of Agiwal teaches wherein the UE communicates with at least one of a mobile terminal, a network or autonomous vehicles other than the UE (par.[0411 – 0413] wherein the UE transmits the RACH request in either 2-step or 4-step to the network. Furthermore, it is well known that a UE can transmit and receive data from other UE’s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen (US 2017/0353902 A1) “Device and Method of Handling Radio Resource Control Connection Resume Procedure” par.[0004] discloses that the NAS layer requests that the RRC layer to use a RRC connection establishment.
Adrangi et al. (WO 2018/031345 A1) “Initiation of Radio Resource Control (RRC) Connection Re-establishment Using Security Tokens”

Agiwal et al. (US 2018/0103465 A1) “Method and Apparatus for Enhanced Contention Based Random Access Procedure”
Lee et al. (US 2017/0019930 A1) “Method for Allocating Temporary Identifier to Terminal in a Random Access Procedure in Wireless Communication System and Apparatus Therefor”
Kim et al. (US 2018/0049258 A1) “Method and MTC Device for Performing MMTEL Service”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411